Fourth Court of Appeals
                                      San Antonio, Texas
                                           December 8, 2014

                                          No. 04-14-00841-CV

                                      IN RE Rowland MARTIN

                                   Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        On December 3, 2014, relator Rowland Martin filed a petition for writs of mandamus and
prohibition. On December 8, 2014 relator filed an emergency motion for temporary relief. The
court has considered the petition and is of the opinion that relator is not entitled to the relief
sought. Accordingly, the petition for writs of mandamus and prohibition is DENIED. See TEX.
R. APP. P. 52.8(a). Because this court has issued a stay in the related and currently pending
interlocutory appeal, No. 04-14-00483-CV, relator’s emergency motion for temporary relief in
this proceeding is DENIED AS MOOT. The court’s opinion will issue at a later date.

           It is so ORDERED on December 8, 2014.



                                                          _________________________________
                                                          Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2014.


                                                          ___________________________________
                                                          Keith E. Hottle
                                                          Clerk of Court



1
 This proceeding arises out of Cause No. 2014CI07644, styled Edward L. Bravenec and 1216 West Ave., Inc. v.
Rowland Martin Jr., pending in the 285th Judicial District Court, Bexar County, Texas, the Honorable Solomon
Casseb, III presiding.